DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-05-00132-CV
NO. 12-05-00133-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


GERALD ROE AND 
MARY THEDFORD ROE,                                §     APPEALS FROM THE 241ST
APPELLANTS

V.                                                                         §     JUDICIAL DISTRICT COURT OF

CAPSTONE REALTY, LLC AND
THE SHUTTLESWORTH CORPORATION,  §     SMITH COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            These appeals are being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellants’ docketing statement was
due to have been filed at the time the appeal was perfected, i.e., April 18, 2005.  See Tex. R. App.
P. 32.1.  On April 18, 2005, this Court notified Appellants that they should file a docketing statement
immediately if they had not already done so.  However, Appellants failed to file a docketing
statement.
            On May 6, 2005, this Court issued a second notice advising Appellants that the docketing
statement was past due.  The notice also advised Appellants that the filing fee was due to have been
paid on or before April 28, 2005, but had not been received.  See Tex. R. App. P. 5 (requiring
payment of filing fee at time an item is presented for filing).  The notice further provided that unless
the docketing statement and filing fee were filed on or before May 16, 2005, the appeal would be
presented for dismissal in accordance with Rule 42.3.  The deadline for filing the docketing
statement and paying the filing fee has passed, and Appellants have not complied with the Court’s 
 
request.  Because Appellants have failed, after notice, to comply with Rule 5 and Rule 32.1, the
appeals are dismissed.  Tex. R. App. P. 42.3(c).
Opinion delivered May 18, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





















(PUBLISH)